 



Exhibit 10.42
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
PLANTEX USA, INC.
2 University Place, Suite 305
Hackensack, New Jersey 07601
July 20, 2006
Sirion
3110 Cherry Palm Drive, Suite 340
Tampa, FL 33619
Attn: Barry Butler

         
 
  Re:   Proposed Development and Supply Agreement between Sirion Therapeutics,
Inc. (“Sirion”) and Plantex USA, Inc. (“Plantex”) for Diflurprednate

Ladies and Gentlemen:
     Plantex and Sirion, each a “party”, intend to pursue a business arrangement
on substantially the binding terms set forth in the term sheet attached hereto
as Exhibit A (the “Term Sheet”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Term Sheet.

  1.   Each party will keep the contents, terms and existence of this letter and
the Term Sheet, as well as information received from the other party (the
“disclosing party”) relating to the API, including, without limitation,
technical information, know-how, scientific information, formulae, manufacturing
data and procedures, marketing information and strategies, sales and financial
data (collectively, the disclosing party’s “Confidential Information”), in
complete confidence and will not, without the prior written consent of the other
party, use or exploit, in whole or in part, any Confidential Information other
than as contemplated herein or disclose any Confidential Information to any
person not otherwise contemplated herein; provided, however that (a) each party
may disclose Confidential Information to its affiliates and third-party
manufacturers and their respective officers and employees and to their
respective legal, accounting, tax, regulatory and other professional advisors
whose knowledge of such Confidential Information, in the reasonable opinion of
the disclosing party, is necessary for assessing and/or implementing the
transactions contemplated hereby; (b) each party will use reasonable efforts to
ensure that each person to whom any Confidential Information is disclosed
pursuant to clause (a) above adheres to the terms of this undertaking as if he,
she or it were a party hereto; and (c) either party may disclose Confidential
Information to the extent required by law but shall use commercially reasonable
efforts to provide adequate prior notice to the other party to seek a protective
order or other relief to prevent such disclosure. These obligations of
confidentiality will terminate [* * *] from the expiration or termination of the
Term Sheet or the Definitive Agreement, as applicable.

 



--------------------------------------------------------------------------------



 



Plantex USA, Inc.
July 20, 2006
Page 2

  2.   Sirion and Plantex acknowledge and agree that the parties will be bound
by the terms of this letter and the attached Term Sheet during the Term Sheet
Term (as defined in the Term Sheet). Upon its due execution and delivery the
Definitive Agreement shall supercede this letter and the Term Sheet.     3.  
The terms and conditions of this letter and the Term Sheet shall prevail to the
extent that any terms and conditions of Sirion’s purchase orders or Plantex’s
invoices are inconsistent with this letter and the Term Sheet. No additional
term or condition set forth in any purchase order will be binding upon Plantex
unless agreed to in writing by Plantex.     4.   This letter and the Term Sheet
shall be construed and interpreted in accordance with the laws of the State of
New York applicable to agreements made and to be performed entirely within such
State. This letter and the Term Sheet may not be assigned or delegated by any
party without the prior written consent of the other party, and any purported
assignment or delegation without such consent shall be null and void.

     If this letter and the Term Sheet accurately reflect our agreement, please
so indicate by signing a duplicate of this letter in the space provided below
and returning a copy to us, whereupon this letter and the Term Sheet shall,
subject to paragraph no. 2 above, be a valid and binding agreement between us.
[Remainder of Page Intentionally Blank]

 



--------------------------------------------------------------------------------



 



Plantex USA, Inc.
July 20, 2006
Page 3
     We look forward to working with you on this proposed transaction.

                                  Very truly yours,    
 
                                PLANTEX USA, INC.    
 
                   
 
          By:   /s/ George Svokos
 
Name: George Svokos    
 
              Title: President    
 
                    Agreed and accepted this of 20th day of July 2006:          
     
 
                   
SIRION
  THERAPEUTICS, INC.                
 
                   
By:
  /s/ Barry Butler
 
                Name: Barry Butler                 Title: President and CEO    
           

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL DRAFT — FOR DISCUSSION PURPOSES ONLY
EXHIBIT A
TERM SHEET
Plantex USA, Inc. (“Plantex”)
and
Sirion (“Sirion”)

     
Effective Date;

Term Sheet Term
  July 11, 2006.

Plantex and Sirion shall be bound by the provisions of this Term Sheet during
the term (the “Term Sheet Term”) beginning on the Term Sheet Date (as defined
below) and ending on the earlier to occur of: (i) due execution and delivery of
the Definitive Agreement (as defined below); or (ii) [* * *] from the commercial
launch of the Product (as defined below).
 
   
Project Objective:
 
(a) Plantex or its affiliates have developed the active pharmaceutical
ingredient Diflurprednate (the “API”);
 
   
 
 
(b) Sirion, its affiliate and/or licensor intends to obtain approval of a new
drug application for Diflurprednate (the “NDA”) from the U.S. Food and Drug
Administration (the “FDA”) for sale of an ophthalmic dosage finished product
form of Difiurprednate (the “Product”) in the US (the “Territory”); and
 
   
 
 
(c) Subject to the foregoing and to the terms and conditions set forth below,
Plantex shall maintain a Drug Master File “DMF”) with respect to the API and
shall supply the API to Sirion, and Sirion shall purchase the API from Plantex.
 
   
Drug Master File; API Manufacture:
  Plantex or its affiliates shall file the DMF and, throughout the Term Sheet
Term or, if applicable, the Definitive Agreement Term (as defined below), shall
maintain the DMF. Plantex or its affiliates shall use commercially reasonable
efforts to respond promptly to any deficiencies in the DMF and to comply
promptly with the comments of applicable governmental regulatory authorities in
respect thereof. Plantex or its affiliates shall exercise its best efforts to
have the DMF filed no later than [* * *].
 
   
 
  Sirion shall pay Plantex a DMF filing fee of [* * *]. This fee will be payable
[* * *].
 
   
 
  Plantex or its affiliates shall manufacture any API in compliance with the
applicable provisions of the Federal Food, Drug, and Cosmetic Act and all
relevant regulations, guidelines, and guidances, including the current Good
Manufacturing

 



--------------------------------------------------------------------------------



 



     
 
  Practices regulations (as in effect from time to time) of the FDA contained in
21 C.F.R. pts. 210 and 211 (“cGMP”).
 
   
Product Manufacture:
  Sirion, its affiliate and/or licensor shall exercise its best efforts to file
the NDA no later than [* * *]. During the Term Sheet Term and, if applicable,
the Definitive Agreement Term,
•    to the extent that Sirion manufactures any Product, Sirion or its affiliate
shall, at Sirion’s sole cost and expense, (i) maintain the NDA; (ii) use
commercially reasonable efforts to respond promptly to any deficiencies in the
NDA and to comply promptly with the comments of applicable governmental
regulatory authorities in respect thereof; and (iii) manufacture any Product in
compliance with the applicable provisions of the Federal Food, Drug, and
Cosmetic Act and all relevant regulations, guidelines, and guidances, including
the cGMP.
 
   
 
 
•    to the extent its licensor or third-party manufacturer manufactures any
Products, Sirion or its affiliate shall, at its sole cost and expense, obtain
the agreement of such licensor or manufacturer to (i) maintain the NDA; (ii) use
commercially reasonable efforts to respond promptly to any deficiencies in the
NDA and to comply promptly with the comments of applicable governmental
regulatory authorities in respect thereof; and (iii) manufacture any Products in
compliance with the applicable provisions of the Federal Food, Drug, and
Cosmetic Act and all relevant regulations, guidelines, and guidances, including
the cGMP.
 
   
Definitive Agreement:
  The parties shall use commercially reasonable efforts to enter into a
definitive agreement containing the provisions contemplated herein and other
provisions customary for a transaction of this type (the “Definitive Agreement”)
within 90 days after the later of the dates upon which the parties shall have
signed the letter to which this Term Sheet is attached (the “Term Sheet Date”).
 
   
Certain Terms:
  The parties agree to the following provisions, which will also be included in
the Definitive Agreement:
 
   
 
 
(a) Plantex shall cooperate with Sirion and shall, in a commercially timely
manner, provide Sirion with all documentation and information relating to the
API and/or the DMF reasonably necessary for Sirion or its designee to maintain
the NDA.
 
   
 
 
(b) During the Term Sheet Term and, if applicable, the Definitive Agreement
Term, Sirion, its affiliates and/or third-party manufacturers shall purchase
from Plantex all

 



--------------------------------------------------------------------------------



 



     
 
 
of Sirion’s API requirements, and Plantex shall supply API for the Product to
Sirion in such quantities as Sirion shall determine from time to time in
accordance with the terms and conditions of this Term Sheet or the Definitive
Agreement, as applicable, on an exclusive basis for the Territory, as long as
Sirion has filed the NDA no later than [* * *] and as long as Sirion uses its
best efforts to have the NDA approved and to launch the Product in the Territory
in a timely manner. Sirion (i) will not sell, (ii) will cause its affiliates not
to sell and (iii) will use its reasonable efforts to cause its third-party
manufacturer(s) not to sell, to any third party, any API supplied by Plantex
that is not incorporated into the Products. Plantex reserves the right to sell
API to third parties developing, manufacturing, distributing and selling
finished pharmaceutical products that are not the Product.
 
   
 
 
(c) Sirion shall provide Plantex with a [* * *] forecast on a [* * *] basis of
its API requirements. Quantities of API forecasted for the [* * *] of each
forecast shall be deemed a firm purchase commitment binding upon Sirion.
 
   
 
 
(d) The price at which Sirion, its affiliates or third party manufacturer shall
purchase the API from Plantex is [* * *].
[* * *]
 
   
 
 
(e) Notwithstanding any other provision in this Term Sheet or the Definitive
Agreement, as applicable, during the Term Sheet Term or the Definitive Agreement
Term, as applicable, [* * *].
 
   
 
 
(f) Beginning [* * *] and during [* * *], as applicable, Sirion shall pay
Plantex a royalty of [* * *]. This royalty shall be paid, [* * *].
 
   
 
 
For the purpose of this Term Sheet or the Definitive Agreement, as applicable,
“net sales” shall mean the aggregate amounts invoiced by or for the benefit of
Sirion (and any affiliates) or permitted licensees and distributees respecting
the Products sold to independent and unrelated third parties in the Territory,
less chargebacks, discounts, credits, allowances, refunds and rebates actually
provided, all to the extent attributable to the Product and all as determined in
accordance with U.S. generally accepted accounting principles, consistently
applied.
 
   
 
 
(g) No party shall be liable to the other party for any special,

 



--------------------------------------------------------------------------------



 



     
 
 
indirect, incidental, consequential damages or lost profits, whether in
contract, warranty, negligence, tort, strict liability or otherwise.
 
   
Marketing and Distribution:
  Marketing and Marketing, distribution and sale of the Products shall be the
Distribution: sole responsibility of Sirion. Sirion shall use commercially
reasonable efforts to market the Products.
 
   
Representations and Warranties; Confidentiality and Other Terms:
  Customary for a supply arrangement of this nature as set out in Plantex’s
standard terms and conditions of supply.
 
   
Term and Termination:
  The initial term of the Definitive Agreement shall be [* * *] from the date of
commercial launch of the Product thereof (the “Definitive Agreement Term”);
thereafter, the Definitive Agreement may be extended for successive [* * *]
periods unless terminated by either party on at least [* * *] prior written
notice. The Definitive Agreement will include other termination rights customary
for a transaction of this nature.
 
   
Expenses:
  The expenses of entering into this transaction shall be borne by each party.

 